Citation Nr: 0304897	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  02-03 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for residuals of a skull fracture.

(The issue of entitlement to service connection for residuals 
of a skull fracture on the merits will be the subject of a 
later Board decision.)

REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Suzie S. Gaston



INTRODUCTION

The veteran had active military service from May 1969 to 
November 1969.  He has been represented throughout his appeal 
by the North Carolina Division of Veterans Affairs.  

The Department of Veterans Affairs (VA) regional office (RO) 
denied service connection for residuals of a skull fracture 
in a rating decision of September 1970.  The veteran did not 
appeal that determination within one year of the notification 
thereof.  By a rating action of December 1983, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim for service connection for 
residuals of a skull fracture.  The veteran did not appeal 
that decision within one year of notification thereof in 
December 1983.  

By a rating action in February 1993, the RO determined that 
while new and material evidence had been submitted to reopen, 
the veteran's claim for service connection for residuals of a 
skull fracture remained denied.  A notice of disagreement 
with the decision was received in March 1993.  A statement of 
the case was issued in May 1993, but a substantive appeal was 
not received within one year of the rating decision.  The RO 
closed his appeal, and, therefore, the rating decision became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2002).  

The current matter comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a rating decision 
of September 2001, by the Winston-Salem, North Carolina 
Regional Office (RO), which determined that while new and 
material evidence had been submitted to reopen, the veteran's 
claim for service connection for residuals of a skull 
fracture.  A notice of disagreement with that determination 
was received in October 2001.  The statement of the case was 
issued in March 2002.  The substantive appeal was received in 
March 2002.  Following the receipt of additional treatment 
reports, a supplemental statement of the case was issued in 
May 2002.  

In his substantive appeal, received in March 2002, the 
veteran requested a hearing in connection with this appeal, 
before a Member of the Board in Washington, DC.  However, the 
veteran failed to appear for a hearing scheduled on February 
14, 2003.  

Although the RO determined that new and material evidence had 
been submitted to warrant reopening the veteran's claim for 
service connection for residuals of a skull fracture, the 
Board as the final fact finder within VA, must initially 
determine whether new and material evidence has been 
submitted regardless of the RO's actions.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The Board is undertaking additional development on the issue 
of entitlement to service connection for residuals of a head 
injury pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903 (2002).  After giving the 
notice and reviewing your response to the notice, the Board 
will prepare a separate decision addressing these issues. 


FINDINGS OF FACT

1.  By a rating action in February 1993, the RO denied 
service connection for residuals of a skull fracture; the 
veteran did not perfect a timely appeal of this adverse 
action.  

2.  The evidence received since the February 1993 decision, 
including a witness to a claimed in-service attack, is not 
cumulative or duplicative, and is so significant that it must 
be considered on order to fairly decide the claim.  


CONCLUSION OF LAW

Evidence submitted since the February 1993 rating decision, 
wherein the RO denied the veteran's claim for service 
connection for residuals of a skull, is new and material; 
therefore, the veteran's claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156(a) 
(2001 & 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applies.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  

Regulations implementing the VCAA are now published at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2002).  Except as 
specifically noted, the new regulations are effective 
November 9, 2000.  The provisions of the regulations 
applicable to attempts to reopen finally disallowed claims 
are effective for claims received on or after August 29, 
2001.  

The Court has concluded that the VCAA is not applicable where 
further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.  

When the Board or the RO has disallowed a claim, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (2002).  

For claims received prior to August 29, 2001, new and 
material evidence is defined as evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Hodge v. West, 155 
F.3d 1356 (Fed Cir 1998); 38 C.F.R. § 3.156(a) (2002).  

In determining whether new and material evidence has been 
presented, VA must initial.  Evans v. Brown, 9 Vet. App. 273, 
283-285 (1996).  

This analysis is undertaken by comparing newly received 
evidence with the evidence previously of record.  After 
evidence is determined to be new, the next question is 
whether it is material.  Anglin v. West, 203 F.3d 1343, 1346 
(Fed. Cir. 2000) ("nothing in Hodge suggests that the 
understanding of 'newness' as embodied in the first prong of 
the Colvin test is inadequate or in conflict with the 
regulatory definition of new and material evidence").  

Although "not every piece of new evidence is 'material' . . . 
some new evidence may well contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, at 1363.  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  Therefore, in this case, 
the evidence which must be considered at this time, in 
connection with the veteran's claim of service connection for 
residuals of a skull fracture, is that which has been 
submitted since the RO's previous final decision addressing 
that matter in February 1993.  

II.  Factual background.

When the claim for service connection for residuals of a 
skull fracture was denied by the RO in a final rating action 
in February 1993, the record consisted of: The veteran's 
service medical records; VA progress notes dated in October 
1982; a VA hospital summary dated in June 1983; a private 
medical statement from Thomas A. Wilson, M.D., dated January 
1984; a lay statement dated in May 1992; transcript of a 
personal hearing held before a hearing officer at the RO in 
June 1992; private treatment reports dated from June 1965 to 
November 1965; a VA examination report dated in July 1992; 
report of an accidental injury dated in October 1992; a 
private treatment report dated in November 1992; report of 
accidental injury dated in January 1993.  

The service medical records show that at the time of his 
enlistment examination in March 1969, the veteran reported 
that he had sustained a head injury in 1965, resulting in a 
fractured skull.  He reported a full recovery.  A clinical 
evaluation was negative for any findings related to the skull 
fracture.  The veteran was seen at a dispensary in May 1969, 
at which time he reported a fractured skull on the left side; 
the veteran claimed to be weak on his right side.  He also 
reported double vision in the left eye as a result of 
fracture.  The veteran was seen on September 6, 1969 for 
treatment of minor lacerations to the scalp and minor 
abrasions.  

On September 19, 1969, the veteran was treated for complaints 
of his eyes bothering him.  The pertinent diagnosis was 
diplopia due to old head injury.  A medical evaluation board, 
convened in November 1969, reported that the veteran had a 
history of depressed skull fracture, with resultant 
unconsciousness and hemiparesis in 1965.  It was also noted 
that the veteran had mild organic brain syndrome and 
diplopia, secondary to the skull fracture.  The board found 
that the above conditions existed prior to service and were 
not permanently aggravated by service.  The separation 
examination, conducted in November 1969, reported findings of 
facial scarring secondary to the injury of September 1969; no 
head injury was shown.  

A VA progress note dated in October 1982 reflect that the 
veteran was seen for complaints of aching headaches for the 
past 8 to 10 days.  Following a physical examination, the 
pertinent diagnosis was post-traumatic headaches, rule out 
seizure activity.  A neurological examination was also 
conducted.  The impression was normal neurologic examination; 
post-traumatic headaches, status post 2 head injuries with 
loss of consciousness; and personality changes possibly with 
post concussive syndrome.  A VA hospital summary, dated in 
June 1983, indicate that the veteran was admitted to the 
hospital with complaints of having lost his job, marriage 
difficulties, and feeling depressed.  It was noted that he 
had had numerous stressors of a rather significantly adverse 
nature in his life.  The final diagnoses were: adjustment 
reaction with emotional features; passive-dependent 
personality; and periodontitis.  

In a statement dated in January 1984, Dr. Thomas A. Wilson 
indicated that the veteran has been under his care since 
September 1983; he noted that he remained under his care and 
was currently on an antidepressant three times a day.  Dr. 
Wilson also noted that while there had been noticeable 
improvement, the veteran continued to exhibit some symptoms 
of depression, such as poor concentration and depressed mood.  

In a statement dated in May 1992, the veteran's parents 
explained that he was involved in an automobile accident 
prior to service.  However, they also noted that after being 
drafted into service in May 1969, he had gone through most of 
his basic training before he started having problems with 
school.  They reported that the veteran informed them that he 
was beaten up by a group of individuals; he was subsequently 
treated for a busted head and a broken jaw with several teeth 
having been knocked out.  

The veteran's parents further reported that he continued to 
have flashbacks of his attack; he still sees that group of 
men surrounding him, knocking him down backwards and his head 
hitting the road and being kicked from both sides.  As a 
result of his assault and the residuals, he experiences 
problems with his personal relationships and employment.  

At a hearing before regional office personnel in June 1992, 
the veteran testified that he and some friends were returning 
to base one evening when a group attacked them.  He was hit 
and kicked while on the ground.  The assault resulted in a 
broken jaw and several teeth being knocked out.  He related 
that the attackers had "busted" the back of his head, and 
his jaw, and had knocked out a couple of teeth.  He was taken 
to the base hospital after the beating, where he was bandaged 
and given him some pain medication.  

Received in June 1992 were private treatment reports, which 
show that the veteran was admitted to a hospital on June 16, 
1965 after being involved in an automobile accident; he was 
rendered unconscious and taken to a local hospital for repair 
of lacerations and further treatment.  It was noted that the 
veteran was in a semi-comatose stated.  The pertinent 
diagnosis was cerebral contusion.  Following evaluation and 
treatment, in July 1965, the veteran was discharged after a 
seemingly complete recovery from his contusion.  During 
subsequent clinical visits in August and October 1965, the 
veteran was described as being confused.  He was seen by 
ophthalmology in November 1965; the impression was that the 
intermittent vertical diplopia and the optokinetic nystagmus 
vertically suggested old brain stem injury etiology.  

The veteran was afforded a VA examination in July 1992, at 
which time he again reiterated the history of the 1965 
automobile accident, and in-service assault in 1969.  The 
veteran described many difficulties that he has experienced 
over the years as a result of the injuries he sustained 
during those two incidents.  He reported problems with his 
personal relationships and employment.  Following a mental 
status evaluation, the pertinent diagnosis was: history of 
alcohol abuse; history of organic brain syndrome; dysthymic 
disorder; and headaches.  

The examiner stated that it was unclear exactly what the 
etiology and extent of some of these disorders was due to his 
minimization and denial.  He further stated that it was also 
unclear at this point how much of whatever difficulties he 
was having with his memory were due to the rather severe vs. 
the assault in the service.  Received in October 1992 was a 
report of accidental injury (VA Form 21-4176), wherein the 
veteran described the incident that occurred in September 
1969, during which he sustained a head injury and a broken 
jaw.  

Of record is the report of a psychological evaluation, 
conducted in November 1992, at which time the veteran 
reported that he had been in and out of prison three times, 
having been released the last time in 1989.  The veteran 
indicated that he had not worked successfully since 1969.  
The examiner stated that the evaluation indicated the 
presence of significant psychological maladjustment.  He 
further noted that many of the veteran's problems were 
potentially related to the closed head injury at age 17.  The 
pertinent diagnosis was possible organic brain dysfunction, 
mixed personality disorder with antisocial and paranoid 
features.  

Another report of accidental injury (VA Form 21-4176) was 
received in January 1993, in which the veteran reported that 
he was involved in yet another automobile accident in August 
1984.

In the February 1993 rating decision, the RO denial was based 
on a finding that, while the veteran provided testimony 
regarding the injury during service, the objective clinical 
records from medical sources clearly show a head injury with 
residual disabilities some four years prior to service, with 
no objective documentation of superimposed disease or injury 
resulting in any material aggravation during military 
service.  

The evidence received since the February 1993 decision 
includes duplicate service medical records.

In a statement received in April 2001 a friend reported that 
he was present when the veteran was attacked in service in 
1969.

Received in April 2001, were VA treatment reports dated from 
October 1999 to February 2002.  

The evidence submitted is new in that it was not previously 
of record when the RO reviewed the veteran's claim in 
February 1993.  The statement from the witness to the claimed 
in-service attack is not cumulative, because it constitutes 
the first corroboration of that attack.  This evidence must 
also be considered in order to fairly adjudicate the claim.  
Therefore, this evidence is new and material, and sufficient 
to reopen the claim.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been submitted the claim for 
service connection for residuals of a skull fracture, is 
reopened.  


	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

